         Case 1:20-cv-02862-AKH Document 41 Filed 09/03/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 SHOLEM WEISNER,                                    Civil Action No. 20-cv-02862-AKH

                      Plaintiff,                    ECF CASE

              v.

 GOOGLE LLC and SHMUEL
 NEMANOV,

                      Defendant and
                      Involuntary Party.



              NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR
                  INVOLUNTARY PARTY SHMUEL NEMANOV

       PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Steven Stern

and Memorandum of Law, Steven Stern and the attorneys of STERN & SCHURIN LLP who

have appeared in this case will move pursuant to Local Rule 1.4 for leave to withdraw as counsel

for Involuntary Party, Shmuel Nemanov, at a time and place to be determined by the Court.

       Any papers in opposition must be served in accordance with the Local Rules of the

Southern District of New York or as directed by the Court.

                                                   STERN & SCHURIN LLP

                                                   By: _________________________
                                                   Steven Stern (SS 5203)
                                                      sstern@sternschurin.com
                                                   Richard Schurin (RS 0199)
                                                      rschurin@sternschurin.com
                                                   Attorneys for Shmuel Nemanov
                                                   595 Stewart Avenue
                                                   Suite 510
                                                   Garden City, New York 11530
                                                   Telephone: (516) 248-0300
                                                   Facsimile: (516) 283-0277


                                               1
        Case 1:20-cv-02862-AKH Document 41 Filed 09/03/20 Page 2 of 2




Dated: Garden City, New York
       September 3, 2020




                                      2
